Exhibit EMPLOYMENT AGREEMENT AGREEMENT made as of the 25th day of May, 2007, by and between Jerry Katzman, MD, an individual residing in Ft. Lauderdale, FL (hereinafter referred to as "Executive") and THE AMACORE GROUP, INC., a Delaware corporation with offices in Tampa, Florida (hereinafter called the "Company"). WITNESSETH WHEREAS, the Company desires to retain the services of Executive to render his services to Company on the terms and conditions hereinafter set forth; and WHEREAS, Executive is agreeable to rendering such services to the Company on the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, the parties hereto, intending to be legally bound, hereby agree as follows: 1.Employment Term, Duties and Acceptance (a)Company hereby retains Executive as Company's Chief Medical Officer for a period of three (3) years, commencing on the date hereof (the "Employment Period"), subject to earlier termination as hereinafter provided, to render his services to Company upon the terms and conditions herein contained, in such executive capacity. In such executive capacity, Executive shall report and be responsible to the Company's Chief Executive Officer and the Company's Board of Directors. (b)Executive hereby accepts theforegoing employment and agrees to render his services to Company on a full-time basis in such a manner as directed by the Company's Chief Executive Officer as to reflect Executive's best efforts to the end that the Company's operations are properly managed. In furtherance of Executive performing the duties assigned to him under this Agreement, the Company agrees to provide Executive with a support staff reasonably required by Executive so as to enable him to carry out such duties. 2.Compensation (a)During the first year of the term of this Agreement, Executive shall receive compensation of $360,000 per year.This compensation may, at Executive's election, be accrued, in whole or in part. Executive's compensation shall be payable in accordance with the general payroll practices of the Company as are from time to time, in effect, less such deductions or amounts as shall be required to be withheld by applicable law or regulation. On each yearly anniversary date of the execution of this Agreement (hereinafter sometimes called the "Anniversary Date," in each yearly instance) the Board of Directors shall review the services provided by Executive to determine the amount that Executive's salary shall be increased for the forthcoming yearly period. Such increase shall be no less than an amount equal to the percentage increase in the Consumer Price Index or such other similar index reflective of the cost of living increase in the Orlando, Florida metropolitan area from the beginning of yearly period to the end of the yearly period with respect to the Consumer Price Index applicable to the said metropolitan area, times Executive's base compensation in effect during the said yearly period. The sum resulting by way of this increase to the Executive's base compensation shall, for the then immediately succeeding period be considered the Executive's base compensation.
